ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gunther (US 20030003188 A1) discloses, a nozzle (10) for an injection moulding tool, comprising a nozzle body (12), which may be mounted on a tool or distributor and in which at least one flow channel (22) for a material melt is arranged, which discharges at the end of, or in a nozzle tip (26).  The nozzle body (12) comprises at least one essentially flat side surface (14, 15), which carries or accepts, in a plane contact and/or arrangement, a heating and/or cooling device (28, 28'), for the material melt, in order to be able to arrange the moulding cavities extremely closely in two independent spatial directions.  In a particular embodiment, the nozzles (10) are arranged parallel and tightly packed together in a nozzle row (R), whereby two side surfaces (S), of the nozzle row (R), which face each other, are provided with heating or cooling devices (28,28'), which may be collectively connected, by means of a common external connector (34), to a heating or cooling circuit.
Pink (US 3812323 A) discloses, Heating bands and cartridge heaters, adapted to be mounted about cylindrical chambers, manifolds and nozzles conveying heated plastic from a feeding system to a molding assembly, are arranged so that spacing between heated elements of the bands can be increased or decreased depending upon whether one or more of the elements is energized.  The bands are comprised of dual or multiple wound coils to provide fail-safe operation for the nozzles in the event one of the coils should be inoperative.  A useful method to achieve the multiple winding is to first generate at least a dual threaded geometric, and then lay 
Godwin (US 6305923 B1) discloses, improved mold manifold and hot runner nozzle using thin film elements include at least one active or passive thin film element disposed along a melt channel between the manifold inlet and the hot runner nozzle.  Preferably, the thin film element may comprise a thin film heater in direct contact with the molten resin and position to aid in the heat and flow management of the resin within the melt channel.  Thin film temperature sensors, pressure sensors, and leak detectors may also be provided in the vicinity of the melt channel to enhance process control in the injection molding machine.
Tailor (US 20150219264 A1) discloses, heating an elongate tubular article, such as a heat shrinkable sleeve applied around a welded pipe joint during pipeline construction.  The apparatus is in the form of a frame which can be disposed around the article, the frame having a heater device having both longitudinally disposed heating zones and radially disposed heating sectors, each of which can be independently controlled.  Alternatively, or in combination, the apparatus can have an air circulation system.  Also, a method for shrinking a heat shrinkable sleeve comprising use of said apparatus.
Hitzigrath (US 5928549 A) discloses, a serpentine etched foil heater has a segmented serpentine conductor group made up of a plurality of spaced-apart elongated serpentine conductive strips that are connected in parallel and are everywhere aligned with each other.  Advantageously, central conductive strips are wider than are conductive strips along the edges.  Further advantageously, the conductive strips are bridged by conductive regions that extend along lines of constant voltage.  This makes it possible to handle the heater element without causing it to become tangled. The heater is especially suitable for low voltage applications.


Reasons for Allowance
Allowance of claims 1, 3-4, 6, 15, 17-18, and 20 is indicated because the prior art of record (Kuntz in view of Halliday) do not disclose/suggest the combination of “a cylindrical sleeve of a heater band with first wire heating element and second wire heating element, each of the first wire heating element and the second wire heating element has a first contact terminal and the second contact terminal being separated from each other by a fixed distance, and protruding from an axial end portion of the cylindrical sleeve, each of the first wire heating element and the second wire heating element further has an intermediate portion which is disposed in a serpentine pattern within an interior portion of the cylindrical sleeve such that the intermediate portion of the first wire heating element repeatedly doubles back on itself about the circumference of the cylindrical sleeve and includes spaced apart vertical portions that are parallel to a longitudinal centerline axis of the cylindrical sleeve, wherein adjacent ones of the spaced apart vertical portions of the first wire heating element are connected to each other via an upwardly curved portion or a downwardly curved portion spanning 180 degrees, wherein the intermediate portion of the first wire heating element is adjacent to and axially offset from the intermediate portion of the second wire heating element, and wherein the first fixed distance being equal to the second fixed distance such that the first and second contact terminals of the first wire heating element and the first and second contact terminals of the second wire heating element can be alternatively connected to an electrical power supply to extend the operational life of the heater band” as cited in claims 1, and 15, wherein the first and second heating elements are construed as resistive heating elements, or coiled heating elements.
The prior art of record (Kuntz) do not disclose the combination of elements above. Kuntz discloses, a cylindrical sleeve of a heater band with first wire heating element and second wire heating element, each of the first wire heating element and the second wire heating element has a first contact terminal and the second contact terminal being separated from each other, and protruding from an axial end portion of the cylindrical sleeve, each of the first wire heating element and the second wire heating element further has an intermediate portion which is disposed in a serpentine pattern within an interior portion of the cylindrical sleeve such that the intermediate portion of the first wire heating element repeatedly doubles back on itself about the circumference of the cylindrical sleeve and includes spaced apart vertical portions of the cylindrical sleeve, wherein the intermediate portion of the first wire heating element is adjacent to and axially offset from the intermediate portion of the second wire heating element, and the first and second contact terminals of the second wire heating element can be alternatively connected to an electrical power supply to extend the operational life of the heater band
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Kuntz), such as “a cylindrical sleeve of a heater band with first wire heating element and second wire heating element, each of the first wire heating element and the second wire heating element has a first contact terminal and the second contact terminal being separated from each other by a fixed distance, and protruding from an axial end portion of the cylindrical sleeve, each of the first wire heating element and the second wire heating element further has an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761